     Case 2:18-cv-02964-CJC-JDE Document 82 Filed 01/13/21 Page 1 of 1 Page ID #:624




 1                                                             JS-6
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                                   WESTERN DIVISION
11    JEAN MAX DARBOUZE,                    ) No. 2:18-cv-02964-CJC (JDE)
                                            )
12                      Plaintiff,          )
                                            ) JUDGMENT
13                      v.                  )
                                            )
      LOS ANGELES COUNTY                    )
14                                          )
      SHERIFF, et al.,                      )
15                                          )
                        Defendants.         )
16                                          )
17
            Pursuant to the Order Accepting Findings and Recommendations of the
18
      United States Magistrate Judge,
19
            IT IS HEREBY ADJUDGED that this action is dismissed with
20
      prejudice.
21
22
      Dated: January 13, 2021
23
24                                             ______________________________
25                                                  CORMAC J. CARNEY
26
                                                  United States District Judge
27
28
